Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on March 18th, 2022.  Claims 1 and 3 to 20 are pending and examined below.

Response to Arguments
Applicant’s arguments, see page 1, filed June 17th, 2022, with respect to the "Section 101 Rejection" have been fully considered and are persuasive.  The rejections under 35 U.S.C. 101 of claims 1 to 20 have been withdrawn.
Regarding the rejections under 35 U.S.C. 102, the Applicant’s arguments with respect to claim(s) 1, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the notion that the direction of travel in a lane cannot change or be based on the time of day, etc., is a faulty argument.  Many jurisdictions allow for so-called “reversible lanes”, which are lanes where the direction of travel may change depending on the time of day, state of traffic flow or congestion, or other salient factor.  The examiner has crafted new rejections under 35 U.S.C. 103 for claims 1, 15, and 18 that are based on Meuleau in view of Stenneth (US 20160125734 A1), which teaches using a collection of vehicle historical data on the direction of travel for reversible lanes.  The Examiner also includes several additional references that teach the same material in the conclusion section of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau et al. (US 20150345966 A1), hereinafter known as Meuleau, in view of Stenneth (US 20160125734 A1), hereinafter known as Stenneth.
Regarding claim 1, Meuleau teaches a method for maneuvering an autonomous vehicle (AV) along a roadway comprising (Meuleau, ¶[0007], “Variations in these and other aspects, features, elements, implementations, and embodiments of the methods, apparatus, procedures, and algorithms disclosed herein are described in further detail hereafter.”):
identifying, within a map database storing data describing a set of connected roadways each having one or more lanes, a plurality of candidate lanes for routing the AV, the plurality of candidate lanes comprising a first candidate lane and a second candidate lane, the first candidate lane and the second candidate lane adjacent to each other on the roadway (Meuleau, ¶[0004], “the vehicle transportation network information including road segment information representing a plurality of road segments, the road segment information including lane information representing at least one lane for each respective road segment, wherein the road segment information for at least one road segment from the plurality of road segments includes lane information representing at least two adjacent lanes”; Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”; Meuleau, ¶[0069], “In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges.”; and Meuleau, figure 3, which depicts at least two adjacent lanes);
retrieving, from the map database, at least one parameter of each of the plurality of candidate lanes, wherein a parameter of the first candidate lane is different from a parameter of the candidate adjacent lane (Meuleau, ¶[0054] to ¶[0055], “A portion of the vehicle transportation network, such as a road 3300/3400 may include one or more lanes 3320/3340/3360/3420/3440, and may be associated with one or more directions of travel, which are indicated by arrows in FIG. 3.  In some embodiments, a vehicle transportation network, or a portion thereof, such as the portion of the vehicle transportation network shown in FIG. 3, may be represented as vehicle transportation network information. For example, vehicle transportation network information may be expressed as a hierarchy of elements, such as markup language elements, which may be stored in a database or file. For simplicity, FIGS. 4 and 5 depict vehicle transportation network information representing the portion of vehicle transportation network shown in FIG. 3 as diagrams or maps; however, vehicle transportation network information may be expressed in any computer-usable form capable of representing a vehicle transportation network, or a portion thereof. In some embodiments, the vehicle transportation network information may include vehicle transportation network control information, such as direction of travel information, speed limit information, toll information, grade information, such as inclination or angle information, surface material information, aesthetic information, or a combination thereof.”; Meuleau, ¶[0069], “In some embodiments, candidate routes from the origin to the destination may be generated at 6400. For example, the candidate routes may be generated based on the vehicle transportation network information identified at 6100, the origin identified at 6200, and the destination identified at 6300. In some embodiments, a candidate route may represent a unique or distinct route from the origin to the destination. For example, a candidate route may include a unique or distinct combination of roads, road segments, lanes, waypoints, and interchanges.”; and Meuleau, figure 3, which depicts three adjacent lanes each with a different direction of travel, which is a parameter that changes between lanes);
determining a performance metric for each of the plurality of candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane (Meuleau, ¶[0072], “In some embodiments, an optimal route may be identified at 6500. Identifying the optimal route may include selecting a candidate route from the candidate routes generated at 6400. For example, a candidate route having a minimal route cost may be identified as the optimal route. In some embodiments, identifying the optimal route from the candidate routes may include determining a route cost for each candidate route.”);
selecting one of the first candidate lane and the second candidate lane for routing the AV based at least in part on the performance metrics for the plurality of candidate lanes (Meuleau, ¶[0064], “Implementations of autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information at 6100, identifying an origin at 6200, identifying a destination at 6300, generating candidate routes at 6400, identifying an optimal route at 6500, traveling at 6600, or a combination thereof.”); and
autonomously maneuvering the AV along the selected one of the first candidate lane and the second candidate lane (Meuleau, ¶[0084], “In some embodiments, the autonomous vehicle may travel from the origin to the destination using the optimal route at 6600. For example, the autonomous vehicle may include a vehicle actuator, such as the actuator 1240 shown in FIG. 1, and vehicle actuator may operate the autonomous vehicle to travel from the origin to the destination using the optimal route. In some embodiments, the autonomous vehicle may include a trajectory controller and the trajectory controller may operate the autonomous vehicle to travel based on the optimal route and current operating characteristics of the autonomous vehicle, and then physical environment surrounding the autonomous vehicle.”).
Meuleau does not teach the additional amended limitation in the “receiving” step but Stenneth teaches the following:
the parameter of the first candidate lane calculated based on the historical driving data collected by a plurality of AVs, and the parameter of the second candidate lane calculated based on the historical driving data.  (Stenneth, ¶[0024], "Reversible lanes may be determined by analysis of real time or near real time and historical traffic data. Traffic data may include location, speed, direction, vehicle identifier, time, or the like. The traffic data may be received by a traffic server from a database and/or from traffic reporting devices in vehicles or associated with a road network.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Meuleau with the reversible lane data of Stenneth, because this historical data would allow for finding the most optimal lane as a very granular level, since it can account for the variations in the lane and direction topography over time.  The parameter in Meuleau is the lane direction, and Stenneth teaches that the lane direction for each individual lane can be determined from historical data collected from vehicle trips.  Lane direction is not static and can change depending on many factors including the time of day and whether different large events are happening.  As a result, this lane direction parameter can be determined for each candidate lane based on historical data, as taught by Stenneth.
Claims 15 and 18 are substantially similar to claim 1 and are rejected via substantially the same arguments as used for claim 1.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth.
Regarding claim 3, Meuleau in view of Stenneth teaches a method for routing an autonomous vehicle (AV) wherein
the plurality of candidate routes comprise a third candidate lane on a on a second roadway, and selecting a candidate lane comprises: selecting the first candidate lane on the first roadway; and determining a route for the AV from an origin to a destination, the route comprising the first candidate lane on the roadway (Meuleau, ¶[0004], “The autonomous vehicle may include a processor configured to execute instructions stored on a non-transitory computer readable medium to identify vehicle transportation network information, the vehicle transportation network information including road segment information representing a plurality of road segments, the road segment information including lane information representing at least one lane for each respective road segment, wherein the road segment information for at least one road segment from the plurality of road segments includes lane information representing at least two adjacent lanes, identify an origin, identify a destination, generate a plurality of candidate routes from the origin to the destination based on the transportation network information, wherein each route from the plurality of routes indicates a distinct combination of road segments and lanes, and wherein at least one candidate route from the plurality of candidate routes includes at least one of the adjacent lanes, and identify an optimal route from the plurality of candidate routes, the optimal route having a minimal route cost. The autonomous vehicle may include a trajectory controller configured to operate the autonomous vehicle to travel from the origin to the destination using the optimal route.”; and Meuleau, figures 3 to 5, which depict multiple adjacent lanes).
Meuleau in view of Stenneth does not explicitly teach lane selection as much as it teaches route selection.  However, routes are merely a broader term that can include lanes, and indeed Meuleau in view of Stenneth discloses lanes are components of these routes.  As such, it would have been obvious to a person having ordinary skill in the art to combine the route selection of Meuleau in view of Stenneth with lane selection, since this method is simple and requires less complexity than the broader notion of route selection, which reduces the complexity of any data structures or algorithms to implement the method and makes it easier to implement overall.  Moreover, the addition of a “third candidate lane” amounts to mere duplication of parts, which is viewed as necessarily obvious under MPEP 2144.04 (“Legal Precedent as Source of Supporting Rationale”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth as applied to claim 1 above, and further in view of Chadha et al. (US 20200116515 A1), hereinafter known as Chadha.
Regarding claim 4, Meuleau in view of Stenneth does not teach but Chadha teaches a method for routing an autonomous vehicle (AV) wherein
the at least one parameter comprises an attribute of an environment of the given candidate lane, the attribute describing a visual obstruction or physical obstruction associated with the candidate lane (Meuleau, ¶[0063], “In addition to the sensor data 140, the autonomy computing system 130 can retrieve or otherwise obtain map data 145. The map data 145 can provide information about the surrounding environment of the autonomous vehicle 105. In some implementations, an autonomous vehicle 105 can obtain detailed map data that provides information regarding: the identity and location of different roadways, road segments, buildings, or other items or objects (e.g., lampposts, crosswalks, curbing, etc.); the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway or other travel way and/or one or more boundary markings associated therewith); traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices); the location of obstructions (e.g., roadwork, accidents, etc.); data indicative of events (e.g., scheduled concerts, parades, etc.); and/or any other map data that provides information that assists the autonomous vehicle 105 in comprehending and perceiving its surrounding environment and its relationship thereto. In some implementations, the vehicle computing system 100 can determine a vehicle route for the autonomous vehicle 105 based at least in part on the map data 145.”).
It would have been obvious to a person having ordinary skill in the art to combine the route-selection method of Meuleau in view of Stenneth with the map database parameters of Chadha, since these parameters would provide more up-to-date information and improve the user experience.

Claims 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth as applied to claim 1 above, and further in view of Seccamonte et al. (US 20200133280 A1), hereinafter known as Seccamonte.
Regarding claim 5, Meuleau in view of Stenneth does not teach but Seccamonte teaches a method for routing an autonomous vehicle (AV), wherein
the at least one parameter comprises a measurement of a geometric feature of the given candidate lane (Seccamonte, ¶[0026] to ¶[0027], “In one embodiment, the multi-dimensional envelope is generated using information representing a vehicular maneuver that the vehicle is performing.  In one embodiment, the vehicular maneuver includes a lane change, passing another vehicle, parallel parking, a two-point turn, a left turn, a right turn, navigating a traffic circle, moving over for an emergency vehicle, turning into a parking lot, or merging onto a highway.”; and Seccamonte, ¶[0150], “In one embodiment, the dimensions of the multi-dimensional envelope 1308 are based on information representing physical barriers and road features contained within a map of the environment 1316, information from the sensors 1352 representing distances from and movement of objects external to the AV 1306, or information from the planning module 1328 and control module 1336 representing a vehicular maneuver that the AV 1306 is about to perform or is already performing. In one embodiment, the vehicular maneuver includes a lane change, passing another vehicle, parallel parking, a two-point turn, a left turn, a right turn, navigating a traffic circle, moving over for an emergency vehicle, turning into a parking lot, or merging onto a highway.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau in view of Stenneth to include the permitted vehicle maneuvers and sensor measurements of Seccamonte, because these features increase accuracy and safety while reducing computational costs.
Regarding claim 9, Meuleau in view of Stenneth does not teach but Seccamonte teaches a method for routing an autonomous vehicle (AV), further comprising
for a candidate lane of the plurality of candidate lanes, retrieving, from the map database, data describing at least one lane adjacent to the candidate lane, the retrieved data comprising at least one of a lane type, a lane width, a flow direction, and flow rate (Seccamonte, ¶[0113], “The planning module 404 also receives data representing the AV position 418 from the localization module 408. The localization module 408 determines the AV position by using data from the sensors 121 and data from the database module 410 (e.g., a geographic data) to calculate a position. For example, the localization module 408 uses data from a GNSS (Global Navigation Satellite System) sensor and geographic data to calculate a longitude and latitude of the AV. In an embodiment, data used by the localization module 408 includes high-precision maps of the roadway geometric properties, maps describing road network connectivity properties, maps describing roadway physical properties (such as traffic speed, traffic volume, the number of vehicular and cyclist traffic lanes, lane width, lane traffic directions, or lane marker types and locations, or combinations of them), and maps describing the spatial locations of road features such as crosswalks, traffic signs or other travel signals of various types.”; and Seccamonte, ¶[0175], “FIG. 15 illustrates an example of adjusting lateral clearance for the AV 1304 using a multi-dimensional envelope (e.g., 1308 in FIG. 13), in accordance with one or more embodiments. An environment 1500 (e.g., road segment) illustrated in FIG. 15 includes two lanes 1516 and 1512. The lane 1516 is bounded by lane 1512 and a curb 1508. The AV 1304 is traveling within the lane 1516 and located at a spatiotemporal location 1556. The boundary between the lanes 1516 and 1512, and the curbs 1504 and 1508 would be present within a map of the environment 1500. The AV 1304 would therefore be able to use information from the map for trajectory planning and adjusting a lateral clearance (e.g., 1564) from those objects.”; and Seccamonte, fig. 15, which depicts these two lanes as adjacent lanes with the planned trajectory moving between the two lanes); and
determining the performance metric for the candidate lane further based on the data describing the at least one lane adjacent to the candidate lane (Seccamonte, ¶[0132], “When the planning module 404 identifies a path 1012 between the start point 1002 and end point 1004, the planning module 404 typically chooses a path optimized for cost, e.g., the path that has the least total cost when the individual costs of the edges are added together.”; and Seccamonte, ¶[0180], “In this embodiment, the sensors 1352 determine the speed of the AV 1304 traveling along the trajectory between a present spatiotemporal location 1556 of the AV 1304 and a spatiotemporal location 1548 on the trajectory where the trajectory intersects a boundary of the lane 1516. At location 1548, the trajectory of AV 1304 changes lanes into lane 1512. The likelihood of collision L.sub.C is determined only between the present spatiotemporal location of the vehicle and the boundary of the lane to reduce the complexity of computation, the amount of data stored, and the time required for computation”, where the likelihood of collision is a performance metric for a candidate lane based on data from the adjacent lane).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau in view of Stenneth to include the methods of collecting map data on adjacent lanes and calculating performance metrics based on adjacent lanes, as taught by Seccamonte, since these methods increase accuracy and safety.
Regarding claim 11, Meuleau in view of Stenneth does not teach but Seccamonte teaches a method for routing an autonomous vehicle (AV), wherein
the performance metric is one of a likelihood that the AV experiences a collision while traveling along the candidate lane, and a metric describing a comfort level of a passenger in the AV (Seccamonte, ¶[0050], “FIG. 16 illustrates an example of determining a likelihood of collision based on a trajectory and a speed of a vehicle, in accordance with one or more embodiments”; and Seccamonte, ¶[0168], “In one embodiment, the decision trees are used (as a predictive model) to derive conclusions about the particular lateral clearance (represented by the leaves of the tree) based on passenger comfort data, vehicular collision data, or traffic data. The vehicular collision data refers to crash statistics, crash speeds, and lateral movement of vehicles in the minutes before a crash. The traffic data refers to historical traffic patterns associated with vehicular collisions.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include collision probabilities and passenger comfort as performance metric, as taught by Seccamonte, since including these performance metrics would improve safety and comfort.
Regarding claim 12, Meuleau in view of Stenneth does not teach but Seccamonte teaches a method for routing an autonomous vehicle (AV), further comprising
planning a path of the AV based on the at least one parameter of the selected one of the first candidate lane and the second candidate lane, the path comprising one of a speed of the AV and a position of the AV within the selected one of the first candidate lane and second candidate lane (Seccamonte, ¶[0192], “FIG. 16 illustrates an example of determining a likelihood of collision L.sub.C based on a trajectory and a speed of the AV 1304, in accordance with one or more embodiments.”); and
maneuvering the AV along the selected candidate lane according to the planned path (Seccamonte, ¶[0190], “The benefits and advantages of the embodiments disclosed herein are that navigating the AV 1304 along the dynamic multi-dimensional envelope 1308 results in increased passenger and pedestrian safety by preventing collisions between the AV 1304 and other objects, such as the construction zone 1532 and parked vehicle 1536.  […]  The embodiments result in increased passenger comfort and an increased speed at which the AV 1304 may travel by avoiding objects because the AV 1304 is able to maneuver around obstacles rather than simply coming to a stop. Increased safety for other vehicles on the road network is also achieved.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau in view of Stenneth to include the path planning and maneuvering steps of Seccamonte, since the steps increase passenger comfort and safety (Seccamonte, ¶[0190]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth as applied to claim 1 above, and further in view of Woolley (US 9816830 B2), hereinafter referred to as Woolley (US 9816830 B2), hereinafter referred to as Woolley.
Regarding claim 6, Meuleau in view of Stenneth does not teach but Woolley teaches a method for selecting a route for an autonomous vehicle (AV) wherein,
the at least one parameter comprises a measurement of use of the given candidate lane (Woolley, ¶11, “In the example of FIG. 1, the navigation system 100 can include a front end module 102, a routing module 104, a lane guidance module 106, and a traffic module 108. The navigation system 100 also includes a map data store 110.”; and Woolley, ¶15, “The traffic module 108 accesses and provides traffic data relating to roads and, where available, for individual lanes of traffic on a road. The traffic information may be based on data received from various sources, such as third-party providers, or by analyzing the speed of users navigating routes planned by the navigation system. For example, the traffic module 108 can receive, over the network 130, a plurality of GPS location points from individual user devices 120 of a plurality of user devices 120. The traffic module 108 can determine traffic information along a particular road segment based on the GPS location points and their corresponding timestamps. The traffic information may reflect real-time data, and may include accidents and construction or road work that impacts traffic on a road, or may impact individual lanes of traffic. For example, an accident on the right-most lane of a highway may impact the right-most lanes of the highway more severely than the left-most lane of the freeway. The real-time data may be derived from a variety of sources, such as reports of road conditions from public or private sources, or crowd-sourced information from individual users navigating traffic. The traffic module 108 may also include historic information relating to the traffic on a road or lane as it varies with respect to particular repeatable periods of time, such as within a day or within a week. In addition, particular days of the year may be identified for purposes of traffic data, such as the days around particular holidays or other events that impact traffic, such as sporting events.”).
The examiner interprets “measurement of use” to mean a measurement of traffic volume.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the traffic data collection step of Woolley, since this step would improve real-time navigation and decrease drive times.

Claim 7, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth as applied to claim 1 above, and further in view of Hiruta et al. (US 20150179064 A1), hereinafter referred to as Hiruta.
Regarding claim 7, Meuleau does not teach but Hiruta teaches a method for selecting a route for an autonomous vehicle (AV) wherein determining the performance metric for a given candidate lane comprises,
identifying, based on the at least one parameter for the given candidate lane, a lane group comprising the given candidate lane and at least one other lane, the at least one other lane having a parameter matching at least one of the parameters of the given candidate lane, and the at least one other non-candidate lane associated with historical driving data describing previous trips by AVs along the at least one other non-candidate lane (Hiruta, ¶[0001] to ¶[0002], “The present invention relates to a traffic-volume prediction device, and specifically to a traffic-volume prediction device that predicts a traffic volume between two points using a collected travel history of a vehicle.  In order to predict a traffic demand, a route selection model is required. The route selection model is a model for calculating a selection probability for each route using a factor such as a required time and distance for the route assuming that a driver should act based on a reasonable selection rule by which the most desirable route is selected from among an available route group from an origin point to a destination point. A traffic volume on the route is predicted using the selection probability for each route. To create the route selection model, the route group must be prepared in advance.”; and Hiruta, ¶[0078], “Because the traffic-demand prediction system according to the present invention can obtain the principal intersections on the travel history of the probe car, create the simple network connecting the principal intersections, calculate the selection probability on each principal intersection based on the utility, combine the networks among the principal intersections on the simple network based on the selection probability, and distribute the traffic volume to the links in the simple network based on the selection probability, it can even predict the route which actually continues on the probe data and which has not been traveled.”); and
determining the performance metric of the lane group, the performance metric based on the historical driving data (Hiruta, ¶[0005] to ¶[0006], “When selecting a route from an origin point to a destination point, a driver selects the route believed to be the most desirable from among a route group in the driver's mind. The travel route in the probe data merely indicates the result of selection but does not include a sufficient route group. That is, with the technology described in Nonpatent Literature 1, the route group cannot include other routes than the route from the origin point to the destination point in the probe data. Thus, it is not possible to calculate the traffic volume on the route that has not been traveled.  To solve the above problem, a traffic-volume prediction device according to the present invention includes a simple-network creation device that makes a simple network connecting principal intersections with high travel frequency extracted from travelling loci in the collected probe data, a model creation device that determines a utility between the principal intersections based on the data of the travelling loci and calculates a selection probability for each principal intersection based on the utility, and a traffic-volume assignment device that distributes a traffic volume to the routes between the principal intersections according to the selection probability and uses it as the traffic volume for each route candidate to be a traffic demand prediction object.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau in view of Stenneth to include the traffic-volume prediction device of Hiruta, since this would improve the computational costs of the route-selection method and reduce the need for additional data.
Claims 16 and 19 are different embodiments of claim 7 and are rejected by substantially the same arguments as used for claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth and Hiruta as applied to claim 7 above, and further in view of Yang (US 20190310100 A1), hereinafter referred to as Yang.
Regarding claim 8, Meuleau in view of Stenneth and Hiruta does not teach but Yang teaches a method for selecting a route for an autonomous vehicle (AV) wherein
the lane group is determined by a machine learning algorithm based on the historical driving data describing previous trips by the AVs and at least one other parameter (Yang, ¶[0011] to ¶[0012], “The computer-implemented method where estimating the lane-group level traffic of the plurality of lane groups includes applying, by the processor, historical lane-level traffic information to a machine learning algorithm to generate a predictive model, and inputting, by the processor, the current lane-level travel time as an initial state in the predictive model to determine the predicated lane-level travel time. The computer-implemented method where optimizing the route between the client device location and the destination location includes determining the route between the client device location and the destination location by combining at least two of the plurality of lane groups to create a path between the client device location and the destination location. The computer-implemented method where the optimized route includes a lane-level routing indicating a use of which lanes reduces total travel time of the route. The computer-implemented method where optimizing the route between the client device location and the destination location includes generating the lane-level routing based on real-time group travel time and a predicted group travel time.  This document discloses innovative technology for addressing the problems in the Background. Some implementations of the technology can allow increased accuracy by considering real-time and historical traffic on a lane-level, while also increasing vehicle and network efficiency by reducing unnecessary lane changes. These and other benefits are described in further detail below.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau in view of Stenneth Hiruta to include the machine learning algorithm of Yang, since this algorithm would increase the accuracy of the predictions (Yang, ¶[0012], “This document discloses innovative technology for addressing the problems in the Background. Some implementations of the technology can allow increased accuracy by considering real-time and historical traffic on a lane-level, while also increasing vehicle and network efficiency by reducing unnecessary lane changes.”).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth as applied to claim 1 above, and further in view of Grimm et al. (US 20180004211 A1), hereinafter referred to as Grimm.
Regarding claim 10, Meuleau in view of Stenneth does not teach but Grimm teaches a method for selecting a route for an autonomous vehicle (AV) wherein,
the performance metric is a likelihood that a safety driver in the AV asserts manual control over the AV while the AV is travelling along the candidate lane (Grimm, ¶[0217], “In various embodiments, route complexity relates to a likelihood that an autonomous-vehicle passenger/driver will need to (e.g., be asked to) or want to take manual control of the vehicle 10 from autonomous driving. A first potential route, or segment of a route, for which the passenger/driver is expected to take control three times, would be associated with a higher complexity than a second potential route or segment for which the passenger/driver is expected to take control only once, for instance.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau in view of Stenneth to include the performance metric of Grimm, because this performance would increase the vehicle’s level of autonomy.
Regarding claim 13, Meuleau in view of Stenneth does not teach but Grimm teaches a method for selecting a route for an autonomous vehicle (AV) further comprising
determining that the selected one of the first candidate lane and the second candidate lane has a performance metric below a threshold performance metric (Grimm, ¶[0335], “Adaptation could include, for example, slowing down because of a determined high-risk intersection.”; in other words, the probability of avoiding a collision, a performance metric, was too low for this candidate lane);
identifying a parameter of the selected one of the first candidate lane and the second candidate lane contributing to the performance metric being below the threshold performance metric (Grimm, ¶[0330] to ¶[0331], “Intra-route vehicle-control actions can be determined and executed for various reasons, as referenced, such as to increase passenger comfort (for example, avoiding road bumps or holes), passenger safety (for example, limiting risk of accident), limit likelihood of vehicle injury (increasing vehicle safety), etc.  The vehicle-controls sub-module 336, of the navigation module 330, initiates execution of any special vehicle-controls beyond basic route following, such as moving to an edge of a lane near a certain intersection per pre-determined vehicle-control determination.”; in other words, it adjust a parameter of this lane, the lane clearance, since it may contribute to a performance metric, the safety risks, for this particular lane); and
adjusting a setting of a perception module of the AV based on the identified parameter (Grimm, ¶[0334] to ¶[0335], “Adaptation could include, for example, going more slowly, which gives vehicle more time to track objects in executing the autonomous driving.  Adaptation could include, for example, slowing down because of a determined high-risk intersection. The action can control how closely the lane tracked because the system knows from historic data (from prior autonomous driving instances, government database, etc.) that cars, bikes, or pedestrians jump out there. Maybe a lane 2 is much safer than lane 1 based on obstruction likelihood”; in order words, it adjusts a sensor setting, the speed of the vehicle, to decrease the risk of collision by better tracking objects).
The examiner interprets “perception module” to refer to something that contains a sensor array of some kind.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau to include the adaption system of Grimm, since it would increase safety.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth as applied to claim 1 above, and further in view of Lehner (US 20060287828 A1), hereinafter referred to as Lehner.
Regarding claim 14, Meuleau in view of Stenneth does not teach but Lehner teaches a method for selecting a route for an autonomous vehicle (AV) further comprising
determining that the selected one of the first candidate lane and the second candidate lane has a performance metric below a threshold performance metric (Lehner, ¶[0017], “FIG. 1 shows a block diagram of an example embodiment of a device according to the present invention for monitoing the blind spot on a side of a motor vehicle, such as the left vehicle side. A ranging main sensor 10, such as an SRR pulse radar, provides distance data of the detected objects in the blind spot, e.g., in the rear area of the vehicle on the left neighboring lane, to an electronic analysis unit 12. If at least one object is detected or if, in the event main sensor 10 has a greater range, the measured object distance or, in the case of multiple objects, the smallest of these distances is below a specific threshold value, it may generally be assumed that an object is located in the blind spot, and a warning signal is then output to the driver via an output unit 14 in the form of a visual display in the left outside mirror, for example.”; the performance metric in this case is the distance to the nearest sensed object); and
in response to the determination, displaying an alert to an operator relating to the performance metric of the selected one of the first candidate lane and the second candidate lane (Lehner, ¶[0017], “If at least one object is detected or if, in the event main sensor 10 has a greater range, the measured object distance or, in the case of multiple objects, the smallest of these distances is below a specific threshold value, it may generally be assumed that an object is located in the blind spot, and a warning signal is then output to the driver via an output unit 14 in the form of a visual display in the left outside mirror, for example.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the route-selection method of Meuleau in view of Stenneth to include the object-detection system of Lehner, since this system would increase the safety of the autonomous vehicle.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau in view of Stenneth as applied to claim 15 and 20 above, and further in view of Grimm and Seccamonte.
Claim 17 and 20 are different embodiments of a combination of claims 10 and 11 and are rejected via substantially the same arguments as used for claims 10 and 11.
It would have been obvious to combinate the performance metrics of Grimm with the performance metrics of Seccamonte, because these performance metrics may work better in different circumstances, and their combination therefore would provide additional utility to the user and improve the overall performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kutila et al. (US 20190294167 A1) teaches route selection and planning.  Kang (US 20150219463 A1), Fowe et al. (US 20180357890 A1), Dorum (US 20190325739 A1), and Jackson et al. (US 20190346276 A1) teach vehicle historical data related to reversible lanes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667     

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667            

July 8, 2022